--------------------------------------------------------------------------------



Exhibit 10.6

 

ADDENDUM #2 TO PERSONAL EMPLOYMENT AGREEMENT

 

Dated April 8, 2014

 

By and between

 

Advanced Inhalation Therapies (AIT) Ltd.

(the "Company")

 

And

 

Racheli Vizman

I.D. 040785610

(the "Employee")

 

WHEREAS, the Company and the Employee have entered into a Personal Employment
Agreement Dated September 09, 2012, as amended on May 30, 2013 (the "Employment
Agreement"); Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Employment Agreement; and

 

WHEREAS the parties wish to amend the provisions of the Employment Agreement, as
hereinafter provided.

 

NOW TEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound, the parties hereto hereby declare and agree as
follows:

 

1. Effective as of 1 April, 2014 ("Effective Date")

 

a. Section 2.1 of the Employment Agreement shall be deleted in its entirety and
shall be replaced with the following:

 

"The Employee shall be employed by the Company on a full time basis. The
Employee's scope of work shall be 100% of a full time position (the "Scope of
Work"). Employee Further undertakes to devote, in the Scope of Work, her entire
business time, exclusively to the performance of her duties in the Company".

 

b. Section 6.1 of the Employment Agreement will be amended such that Salary
shall be in the amount of NIS 33,333 instead of the amount of NIS 25,000.

 

2. All other provisions of the Employment Agreement not amended herein shall
remain in full force and effect.

 

[signatures page next]

 

Addendum #2 to Personal Employment Agreement- Racheli Vizman

 







1 

 

 

IN WITNESS WHEROF, the parties hereto have executed this Addendum as of the date
first above written:

 

/s/ Ari Raved  

/s/ Racheli Vizman

Advanced Inhalation Therapies (AIT) Ltd.   Racheli Vizman

 

By:

Ari Raved

  Title: Director  

 

Addendum #2 to Personal Employment Agreement- Racheli Vizman

 



2 

 